Name: Commission Regulation (EC) No 198/2003 of 31 January 2003 amending the corrective amount applicable to the refund on cereals
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 Avis juridique important|32003R0198Commission Regulation (EC) No 198/2003 of 31 January 2003 amending the corrective amount applicable to the refund on cereals Official Journal L 027 , 01/02/2003 P. 0029 - 0030Commission Regulation (EC) No 198/2003of 31 January 2003amending the corrective amount applicable to the refund on cerealsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 13(8) thereof,Whereas:(1) The corrective amount applicable to the refund on cereals was fixed by Commission Regulation (EC) No 38/2003(3).(2) On the basis of today's cif prices and cif forward delivery prices, taking foreseeable developments on the market into account, the corrective amount at present applicable to the refund on cereals should be altered.(3) The corrective amount must be fixed according to the same procedure as the refund. It may be altered in the period between fixings,HAS ADOPTED THIS REGULATION:Article 1The corrective amount referred to in Article 1(1)(a), (b) and (c) of Regulation (EEC) No 1766/92 which is applicable to the export refunds fixed in advance in respect of the products referred to, except for malt, is hereby altered to the amounts set out in the Annex hereto.Article 2This Regulation shall enter into force on 1 February 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 31 January 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 5, 10.1.2003, p. 9.ANNEXto the Commission Regulation of 31 January 2003 altering the corrective amount applicable to the refund on cereals>TABLE>NB:The product codes and the A series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1) as amended.The numeric destination codes are set out in Commission Regulation (EC) No 2020/2001 (OJ L 273, 16.10.2001, p. 6).The other destinations are as follows:C03 Switzerland, Liechtenstein, Poland, Czech Republic, Slovak Republic, Norway, Faroe Islands, Iceland, Russia, Belarus, Bosnia and Herzegovina, Croatia, Slovenia, former Republic of Yugoslavia with the exception of Slovenia, Croatia and Bosnia and Herzegovina, Albania, Romania, Bulgaria, Armenia, Georgia, Azerbaijan, Moldova, Ukraine, Kazakhstan, Kyrgyzstan, Uzbekistan, Tajikistan, Turkmenistan, Morocco, Algeria, Tunisia, Libya, Egypt, Malta, Cyprus and Turkey.